DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 02/04/2022. As directed by the amendment: claims 1, 2 and 108 have been amended, claims 3 and 4 have been cancelled and claims 40, 43 and 44 remain withdrawn from consideration as being drawn to a nonelected invention(s). Thus, claims 1, 2, 5-21 and 108 are presently examined in the current Office Action.
Claim Objections
Claim 2 is objected to because of the following informalities: the words “of claim” are repeated twice on line 1; it is suggested the repetition be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-21 and 108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The last three lines of independent claim 1 set forth the parameter of “the thickness of the drug-containing layer on the luminal side and the thickness of the drug-containing layer on the lateral side are the same as each other”; however, this parameter was never disclosed in the originally filed specification.  Applicant argues, in the response dated 02/04/2022, that Figure 11 illustrates the above mentioned parameter of “the thickness of the lateral and luminal sides is essentially the same”, and that “both the lateral and luminal sides were claimed on original claims 3 through 5 to have the same thickness ratio relative to the abluminal thickness”.  However, these arguments are not found to be persuasive.  Firstly, though a figure may show an embodiment where this limitation/parameter may be met (however it is hard to discern), this is not the same as specifically disclosing, in the original specification, the specific parameter that the thicknesses of the luminal and lateral sides are the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 sets forth the parameter of “the drug is embedded only on the dug-containing layer on the abluminal side of the stent”; however, this parameter is found to be confusing based on the fact that claim 6 depends from claim 1, which sets forth the parameters that a drug is embedded in the drug-containing layer and that the drug-

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10-21 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Bureau et al. (US PG Pub. 2007/0288088), hereinafter Bureau, in view of Mangiardi (US PG Pub. 2013/0236498) and Taylor et al. (US PG Pub. 2010/0256748), hereinafter Taylor.
Regarding claims 1 and 5, Bureau discloses a drug eluting stent comprising a stent framework comprising luminal, abluminal and lateral sides; a biodegradable drug-containing layer comprising one or more polymers coating the luminal, abluminal and lateral sides of the stent, each side of the polymer coating having a thickness; a drug embedded in the drug-containing layer; and a biocompatible base layer/electro-grafted coating disposed over the stent framework and supporting the drug-containing layer ([0024] - [0027] & Claim 1), wherein the degradation of the one or more polymers on the luminal side is faster than the degradation on the abluminal side ([0120], Lines 1-4 – to clarify it is stated that the coating thickness on the abluminal side is higher/thicker than the luminal side, thus the degradation of the coating on the luminal side would be faster, due to the lower/thinner coating thickness, than the degradation of the coating on the abluminal side, which has a higher/thicker coating thickness); and the drug-containing layer releases the drug within 30 days after stent implantation within a vessel ([0043], Lines 6-8 & [0133], Lines 1-2); but does not specifically disclose the degradation of the one or more polymers on the lateral sides is faster than the degradation on the abluminal side, that a ratio between the thicknesses of the drug-containing layers on the luminal and lateral sides and the thickness of the drug-containing layer on the abluminal side is between 2:3 and 1:7, and that the thickness of the drug-container layer on the luminal side is the same as the thickness on the lateral sides.
	However, Mangiardi teaches a stent in the same field of endeavor with a drug-embedded biodegradable coating, and discloses that the thicknesses of the biodegradable coating layer can 
	In view of the teachings of Mangiardi and Taylor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the thickness of the drug-containing/biodegradable layer on the lateral sides, of the drug eluting stent of Bureau, to be less than the thickness on the abluminal side, resulting in the degradation on the lateral sides being faster than the degradation on the abluminal side, and wherein the ratio between the thickness on the luminal/lateral sides and the thickness on the abluminal side is between 2:3 and 1:7 (as taught by Taylor), wherein the thicknesses of the luminal side and the lateral sides are the same, in order to achieve specifically desired degradation behavior (as taught by Mangiardi) on the different surfaces/sides of the stent based on the intended use/patient need.
Regarding claims 2 and 108, Bureau in view of Mangiardi and Taylor disclose the drug-eluting stent of claim 1, wherein Bureau further teaches the drug-containing layer is configured to completely dissolve between 30 days and 60 days after stent implantation within a vessel, wherein the drug-containing layer is said to have completely dissolved when from about 95% to about 100% of the drug-containing layer has dissolved (Bureau: [0043], Lines 6-8 & [0133], Lines 1-2).
Regarding claim 10, Bureau in view of Mangiardi and Taylor disclose the drug eluting stent of claim 1 or 2, wherein Bureau further teaches the drug comprises at least one drug selected from an antithrombogenic agent, an anticoagulant, an antiplatelet agent, an antineoplastic agent, an antiproliferative agent, an antibiotic, an anti-inflammatory agent, a gene therapy agent, a recombinant DNA product, a recombinant RNA product, a collagen, a collagen derivative, a protein analog, a saccharide, a saccharide derivative, and combinations of the same (Bureau: [0066]).
Regarding claim 11, Bureau in view of Mangiardi and Taylor disclose the drug eluting stent of claim 1 or 2, wherein Bureau further teaches the drug comprises sirolimus and/or a derivative or analog (Bureau: [0069], Lines 1-3).
Regarding claim 12, Bureau in view of Mangiardi and Taylor disclose the drug eluting stent of claim 1 or 2, wherein Bureau further teaches the drug containing/biodegradable layer has a thickness between 5 and 12 m (Bureau: [0063]).
Regarding claims 13-16, Bureau in view of Mangiardi and Taylor disclose the drug eluting stent of claim 1 or 2, wherein Bureau further teaches the drug-containing/biodegradable layer is selected from tyrosine derived polycarbonates, and poly(-hydroxyalcanoate)s/derivatives thereof, and (PLGA) polylactide-co-glycolide 50/50 (Bureau: [0071], Lines 12-14 & [0118], Last two lines).
Regarding claim 17, Bureau in view of Mangiardi and Taylor disclose the drug eluting stent of claim 1 or 2, wherein Bureau further teaches the biocompatible base layer/electro-grafted coating comprises poly n-butyl methacrylate (Bureau: [0039], 7th and 8th to last Lines).
Regarding claim 18, Bureau in view of Mangiardi and Taylor disclose the drug eluting stent of claim 1, wherein Bureau further teaches the biocompatible base layer/electro-grafted 
Regarding claim 19, Bureau in view of Mangiardi and Taylor disclose the drug eluting stent of claim 18, wherein Bureau further teaches the electro-grafted polymeric layer has a thickness between 10 nm and 1000 nm (Bureau: [0039], Line 5 & Claim 4).
Regarding claim 20, Bureau in view of Mangiardi and Taylor disclose the drug eluting stent of claim 18, wherein Bureau further teaches the electro-grafted polymeric layer comprises a monomer selected from the group consisting of vinylics, epoxides, and cyclic monomers undergoing ring opening polymerization and aryl diazonium salts (Bureau: [0039], last 9 Lines & Claim 5).
Regarding claim 21, Bureau in view of Mangiardi and Taylor disclose the drug eluting stent of claim 20, wherein Bureau further teaches the monomer is further selected from the group consisting of butyl methacrylate, methyl methacrylate, hydroxyethyl methacrylate, epsilon caprolactone, and 4-aminophenyl diazonium tetrafluoro borate (Bureau: [0039], last 9 Lines & Claim 6).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bureau in view of Mangiardi and Taylor as applied to claims 1 and 2 above, and further in view of Fifer et al. (US Pub. 2006/0149365), hereinafter Fifer.
Regarding claim 6, Bureau in view of Mangiardi and Taylor disclose the drug eluting stent claim 1 or 2, wherein Mangiardi discloses that the drug can be distributed non-uniformly throughout the coating of a stent (Mangiardi: [0053], Lines 3-5); but it is not specifically disclosed that the drug is embedded only on the abluminal side of the stent.

	In view of the teachings of Fifer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the drug to only be on/embedded in the drug-containing/biodegradable layer on the abluminal side, of the drug eluting stent of Bureau in view of Mangiardi and Taylor, in order to provide a concentration of a specific drug, i.e. one that reduces restenosis, to the vessel wall which the abluminal side of the sent is in contact with, without creating adverse effects such as drug delivery to non-targeted tissue/blood.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bureau in view of Mangiardi and Taylor as applied to claims 1 and 2 above, and further in view of McDermott et al. (US PG Pub. 2009/0306766), hereinafter McDermott.
Regarding claims 7 and 8, Bureau in view of Mangiardi and Taylor disclose the drug eluting stent of claim 1 or 2, wherein Bureau further teaches the stent framework is fabricated from a metal comprising at least one of stainless steel, nitinol, tantalum, cobalt-chromium MP35N or MP20N alloys, platinum, and titanium (Bureau: [0038]); but does not specifically disclose the stent framework is fabricated from a single piece of metal, wire, or tubing.
	However, McDermott teaches a stent (100), illustrated in Figure 1, in the same field of endeavor, wherein the stent framework is fabricated from a single piece of wire or tubing 
	In view of the teachings of McDermott, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the stent framework, of the drug eluting stent of Bureau in view of Mangiardi and Taylor, to be fabricated from a single piece of wire or tubing (as taught by McDermott), since these are well known ways, in the art, for fabricating stents.  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the stent framework being fabricated from a single piece of metal, wire, or tubing, as opposed to any other way/form of fabricating.
Regarding claim 9, Bureau in view of Mangiardi and Taylor disclose the drug eluting stent of claim 1 or 2, but do not specifically disclose the stent framework being fabricated from a biodegradable material.
	However, McDermott teaches a stent, in the same field of endeavor, wherein the stent framework is fabricated from a biodegradable material, such that it can be resorbed in a subsequent time period ([0056], Line 4 & 8-10).
In view of the teachings of McDermott, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material to fabricate the stent framework, of the drug eluting stent of Bureau in view of Mangiardi and Taylor, from, including a biodegradable material, in order to for the stent to resorbed in a subsequent time period (as taught by McDermott); and it is to be noted that it is generally recognized as being within the level of ordinary skill in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).  .

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 1 as being unpatentable over the prior art of Bureau in view of Mangiardi and Taylor, stating that the primary reference of Bureau “does not teach or suggest all the claim limitations of claims 1 and 2…and neither Taylor, Mangiardi, nor Fifer remedy this deficiency”, since the parameter of “the thickness of the drug-container layer on the luminal side and the thickness of the drug-container layer (on the lateral side) are the same as each other” is not disclosed; and further states that “it was not known that the relationship between the lateral and luminal thicknesses of the drug layer was a result-effective variable in the generation of a superior stent”, which Applicant alleges is provided by the disclosure of the current application at hand.  Examiner respectfully disagrees with Applicant’s assertions.  As discussed above in the 112 rejection section, the parameter/concept of the thickness of the drug-container layer on the luminal side and the thickness on the lateral side being the same as each other was never mentioned in the originally filed specification of the current application at hand, nor was the concept/relationship between the lateral and luminal thicknesses of the drug layer being a result-effective variable in the generation of a superior stent.  The relationship/ratio ranges between the thicknesses of the lateral and abluminal sides and also, separately, the relationship/ratio ranges between the thicknesses of the luminal and abluminal sides were mentioned and the concept of having uneven coating thicknesses, which “may release the drug within 30 days of implantation within the vessel” ([0025] of the originally .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DINAH BARIA/Primary Examiner, Art Unit 3774